Citation Nr: 0829005	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In an August 2002 decision, the Board reopened the veteran's 
previously denied claim but denied the claim on its merits.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and, in March 2003, 
the Court granted a January 2003 motion from the VA General 
Counsel to remand the case and stay further proceedings.  

Following a Board remand in July 2003, the Board again denied 
the veteran's claim in September 2006.  The veteran appealed 
this decision to the Court as well, and, in April 2008, the 
Court granted an April 2008 Joint Motion for Partial Remand 
from the VA General Counsel and the veteran's representative.  
This case has since been returned to the Board.

The Board is aware that the Veterans Law Judge who conducted 
a May 2002 Video Conference hearing and signed the prior 
decisions is no longer employed by the Board.  Accordingly, 
in April 2008, the Board notified the veteran of his right to 
another Board hearing and indicated that, in the absence of a 
response in the next 30 days, the Board would assume that no 
further hearing was sought and would proceed accordingly.  To 
date, the veteran has not responded to this letter, and the 
Board will assume that no further hearing is sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the April 2008 Joint Motion, the VA General Counsel and 
the veteran's representative stressed that the September 2006 
Board decision contained insufficient reasons and bases for 
the denial, notably in terms of addressing the credibility of 
the lay statements supporting the veteran's claim and the 
question of in-service aggravation of a pre-service 
disability.

In this regard, the Board notes that the claims file includes 
a report of private hospitalization from January to February 
of 1960.  At that time, the veteran was treated for low back 
pain following an October 1959 car accident, and a diagnosis 
of chronic lumbosacral strain was rendered.

The Board has reviewed the veteran's service medical records 
and observes that his September 1961 entrance examination 
report contains a notation of back strain three years 
earlier.  During service, in March 1962, the veteran began 
treatment for an "old" back injury and disc trouble 
following an automobile accident.  X-rays of the veteran's 
lumbar spine from May 1962 were within normal limits.  In 
June 1962, he cited 1960 as the date of the automobile 
accident.  A presumed ruptured disc was noted.  The veteran's 
June 1962 separation examination indicates that he had 
positive straight leg raising at 100 degrees, and the report 
contains a notation of aggravation of a "bad back" that 
existed prior to service in May 1962.  This was noted to be 
the only episode of back trouble during active duty and was 
found to have improved since then.  

Immediately following service, the veteran underwent a VA 
examination in September 1962.  This examination revealed 
such symptoms as very little backward bending, tenderness 
over the lumbosacral spine, and pain with forward and left 
lateral bending.  The examiner diagnosed obesity and a 
history of an injury to the back.  The claims file, however, 
also contains a September 1962 statement from a private 
doctor who treated the veteran in 1960 for complaints of low 
back pain following his automobile accident.  This doctor 
indicated that the veteran made a full recovery and had no 
disability in March 1961.  The veteran's next documented 
treatment for a low back disorder began in January 1997.

Given the concerns expressed in the April 2008 Joint Motion 
for Partial Remand and the cited medical evidence of record, 
the Board finds that a VA examination addressing the etiology 
of the veteran's back disorder is "necessary" pursuant to 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed back disorder.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
back disorder.  

The examiner is first requested to offer 
an opinion as to whether the veteran's 
current back disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner should provide an opinion as 
to whether the evidence of record clearly 
and unmistakably shows that the back 
disorder did not increase in disability 
beyond natural progression during 
service.  References should be made to 
relevant service medical records, as 
appropriate.

If, alternatively, the examiner does not 
find that the current back disorder 
clearly and unmistakably preexisted 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


